DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 was considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5, 7-14, 17-22, 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Priese (US 4203460), Feiring (US 3058484), Hilker (US 2383549), and Ripert (US 3273852) were considered most pertinent to applicant's disclosure.  
Priese discloses a valve assembly, comprising: a valve body (11, 31, 32, 34, 35) comprising a cavity (18, 26, 26) having angled seating surfaces (31, 32), wherein the one or more seating surfaces comprise one or more seats; a substantially spherical ball body (12) disposed within the valve body, wherein the substantially spherical ball body comprises a bore (40) that is configured to facilitate a fluid flow through the valve body when the bore is aligned with one or more openings (19, 20) of the valve body, and the bore having a first central axis offset from a second central axis of the substantially spherical ball body (figs. 1 and 4-6 shows bore 40 in 12 is offset to be closer to a bottom 
Feiring discloses a related ball valve having angled seating surfaces (30, 31 are divergent, col. 2, ll. 17-20), wherein the one or more seating surfaces comprise one or more seats (27, 29) having a groove (27b, 29b); and a sealing member (34, 35) configured to be disposed within the groove of the one or more seats, such that the sealing member is positioned between the one or more seats and the valve body (equivalent annular seal support surfaces 55, 57).
Hilker teaches a related rotary valve, wherein the rotary valve member comprises an axial guide component (20) configured to be disposed within a recess (21) of the valve housing, wherein the axial guide is in combination with a drain plug (see unlabeled threaded plug beneath 20); and an annular recess in an interior sidewall of the cavity (recess surrounding 22), wherein the annular recess extends around the axial guide (20).
Ripert teaches a related wedged ball valve, wherein the bore (central bore seen through 60) is offset relative to a central axis of the ball (offset can be seen in fig 4) and which extends linearly through an entirety of the ball body (60) in combination with angled connecting passages (angled passages seen connecting to 12 and 14) in a valve housing.
Regarding claim 1, Priese, Feiring, Hilker, and Ripert fail to teach or suggest "a single actuator coupled to the valve stem, wherein the single actuator is configured to move the ball body in a first axial direction along the first central axis of the cavity to wedge the ball body against the one or more seats to form the seal, wherein the single actuator is configured to move the ball body in a second axial direction along the first central axis to unseat the ball body from the one or more seats, wherein the single actuator is configured to rotate the ball body about the first central axis between an open position and a closed position when the ball body is unseated from the one or more seats, and wherein the single actuator is configured to move in the first axial direction and the second axial direction without rotating the ball body about the first central axis". In the Office Action, the Examiner relied on a shaft 14, a mechanism 15, an operating arm 16, and an operating arm 17 as the claimed actuator. See Office Action, page 4. However, the foregoing elements do not 
Regarding claim 11, Priese, Feiring, Hilker, and Ripert fail to teach or suggest “wherein a seat of the one or more seats comprises a first groove configured to receive a first protrusion extending from the angled surfaces of the valve body and a second groove configured to receive a second protrusion extending from the angled surfaces of the valve body, wherein the first groove and the second groove are positioned on opposite sides of the seat of the one or more seats, and wherein the first groove and the first protrusion and the second groove and the second protrusion are configured to block rotation of the seat with respect to the angled surfaces of the valve body.”
Regarding claim 17, Priese, Feiring, Hilker, and Ripert also fail to teach or suggest "a ball body disposed within the valve body, wherein the ball body comprises a bore having a first central axis offset from a second central axis of the ball body by a distance, wherein the bore extends linearly through an entirety of the ball body, wherein the distance is based on a radius of the ball body and an angle of the one or more seating surfaces with respect to a third central axis of rotation and axial movement of the ball body in the cavity, wherein the distance is defined by an equation Rsin(a), wherein "R" represents the radius of the ball body, and wherein "a" represents the angle of the one or more seating surfaces with respect to the third central axis."  The claimed offset (e.g., defined by the equation) provides structural differences and advantages in manufacturing, improved performance (e.g., uniform deflection), and cost reduction. As a result, the claimed offset is not merely a change in dimensions, but rather the claimed offset (e.g., defined by the equation) means that the claimed device would perform differently than a prior art device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.